OPINION — AG — WHILE UNDER THE PROVISIONS OF ARTICLE V, SECTION 6 A PROPOSED CONSTITUTIONAL AMENDMENT, THE SAME, OR SUBSTANTIALLY THE SAME, AS THAT SET FORTH IN STATE QUESTION NO. 397, INITIATIVE PETITION NO. 266, CANNOT BE PROPOSED BY AN INITIATIVE PETITION WITHIN THREE YEARS AFTER SAID MEASURE WAS REJECTED BY A VOTE OF THE PEOPLE ON SEPTEMBER 20, 1960, EXCEPT BY AN INITIATIVE PETITION SIGNED BY " NOT LESS THAN TWENTY FIVE PERCENT OF THE LEGAL VOTERS OF THE STATE ", THE AG IS OF THE FURTHER OPINION THAT SINCE THE CONSTITUTIONAL AMENDMENT PROPOSED BY STATE QUESTION NO. 408, INITIATIVE PETITION NO. 271, IS NOT THE SAME, OR SUBSTANTIALLY THE SAME AS THE PROPOSED CONSTITUTIONAL AMENDMENT REJECTED BY THE PEOPLE ON SEPTEMBER 20, 1960, SAID QUESTION NO. 408, INITIATIVE PETITION NO. 271, THE SUFFICIENCY OF WHICH IS NOT PENDING IN YOUR OFFICE, DOES NOT COME WITHIN THE PURVIEW OF THE PROHIBITION SET FORTH IN ARTICLE V, SECTION 6 AND HENCE NEED ONLY BE SIGNED BY NOT LESS THAN FIFTEEN PERCENT OF THE LEGAL VOTERS OF THE STATE, AS PROVIDED BY ARTICLE V, SECTION 2 OF THE CONSTITUTION OF OKLAHOMA. (FRED HANSEN)